Citation Nr: 0729142	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for right ear hearing loss. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the Board advanced the case on the docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The current record includes evidence favorable to the claim 
and evidence that opposes the claim.  The opinion of the VA 
examiner, which opposes rather than supports the claim, was 
based on the available record.  Subsequently to the VA 
examiner's opinion the veteran supplemented the record with 
an opinion that his hearing loss was due to his combat 
service in Korea.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, which a lay person is not competent to diagnose, 
or a question of medical causation, and as there has been a 
material change in the record, further evidentiary 
development is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination to determine 
whether it is at least as likely as not 
that the right ear hearing loss is the 
result of exposure to a shell explosion 
that is associated with left ear hearing 
loss that is already service-connected.  
The claims folder must be made available 
to the examiner. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
as it is to find against a claim.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.

2. After the above development is 
completed, adjudicate the claim.  If 
service connection remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



